Citation Nr: 0939445	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus, to include a separate 10 
percent rating for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.


FINDING OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for 
tinnitus.  

In December 1992, the RO granted service connection for 
tinnitus and assigned a 10 percent rating under Diagnostic 
Code 6260.  In an October 2005 decision, the RO denied a 
higher rating for the service-connected tinnitus.  The 
Veteran argues that his tinnitus disability warranted a 
higher rating.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the Federal 
Circuit.  In Smith v. Nicholson, 451  F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is  unilateral or 
bilateral.  

In this case, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award a higher schedular 
evaluation for tinnitus, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notice and Assistance

The Board finds that no further action is necessary to comply 
with VA's duties to notify and assist as those duties are not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


